
	

114 HR 1258 IH: Pet and Women Safety Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1258
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Ms. Clark of Massachusetts (for herself, Ms. Ros-Lehtinen, Mr. Joyce, Mr. Connolly, Mr. DeFazio, Mr. Grijalva, Ms. Speier, Mr. Israel, Mr. Schiff, Mr. Grayson, Ms. Pingree, Mr. Cárdenas, Ms. Tsongas, Mr. Crowley, Mr. McGovern, Mr. Cohen, Mr. Honda, Ms. Roybal-Allard, Ms. Titus, Mr. Ryan of Ohio, Mr. Rodney Davis of Illinois, Ms. Eddie Bernice Johnson of Texas, Ms. DeLauro, Mr. Peters, Ms. Bonamici, Mr. Meehan, Ms. Brownley of California, Mr. Deutch, Mrs. Lowey, Mr. Quigley, Mr. Blumenauer, Mr. Polis, Mr. Jones, Mr. Barletta, Ms. Sinema, Mr. McNerney, Mr. Farr, Mr. Langevin, Mr. Marino, Mr. Buchanan, Mr. Fitzpatrick, Mr. Capuano, Mr. Keating, Mr. Welch, Ms. Moore, Ms. Stefanik, Mrs. Comstock, Mr. Cartwright, and Mr. Gibson) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect the pets of victims of domestic violence, sexual assault, stalking, and dating violence.
	
	
 1.Short titleThis Act may be cited as the Pet and Women Safety Act of 2015. 2.Pet involvement in crimes related to domestic violence and stalking (a)Interstate stalkingSection 2261A of title 18, United States Code, is amended—
 (1)in paragraph (1)(A)— (A)in clause (ii), by striking or at the end; and
 (B)by inserting after clause (iii) the following:  (iv)the pet of that person; or; and
 (2)in paragraph (2)(A)— (A)by inserting after to a person the following: or a pet; and
 (B)by striking or (iii) and inserting (iii), or (iv). (b)Interstate violation of protection orderSection 2262 of title 18, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting after another person the following: or the pet of that person; and
 (B)in paragraph (2), by inserting after proximity to, another person the following or the pet of that person; and (2)in subsection (b)(5), by inserting after in any other case, the following: including any case where the offense is committed against a pet,.
 (c)Restitution To include veterinary servicesSection 2264 of title 18, United States Code, is amended in subsection (b)(3)— (1)by redesignating subparagraph (F) as subparagraph (G);
 (2)in subparagraph (E), by striking and at the end; and (3)by inserting after subparagraph (E) the following:
					
 (F)veterinary services relating to physical care for the victim’s pet; and. (d)Pet definedSection 2266 of title 18, United States Code, is amended by inserting after paragraph (10) the following:
				
 (11)PetThe term pet means a domesticated animal, such as a dog, cat, bird, rodent, fish, turtle, horse, or other animal that is kept for pleasure rather than for commercial purposes..
			3.Emergency and transitional pet shelter and housing assistance grant program
 (a)In generalThe Secretary of Agriculture, acting in consultation with the Director of the Violence Against Women Office of the Department of Justice, the Secretary of Housing and Urban Development, and the Secretary of Health and Human Services, shall award grants under this section to eligible entities to carry out programs to provide the assistance described in subsection (c) with respect to victims of domestic violence, dating violence, sexual assault, or stalking and the pets of such victims.
			(b)Application
 (1)In generalAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—
 (A)a description of the activities for which a grant under this section is sought; (B)such assurances as the Secretary determines to be necessary to ensure compliance by the entity with the requirements of this section; and
 (C)a certification that the entity, before engaging with any individual domestic violence victim, will disclose to such victim any mandatory duty of the entity to report instances of abuse and neglect (including instances of abuse and neglect of pets).
 (2)Additional requirementsIn addition to the requirements of paragraph (1), each application submitted by an eligible entity under such paragraph shall—
 (A)not include proposals for any activities that may compromise the safety of a domestic violence victim, including—
 (i)background checks of domestic violence victims; or (ii)clinical evaluations to determine the eligibility of such a victim for support services;
 (B)not include proposals that would require mandatory services for victims or that a victim obtain a protective order in order to receive proposed services; and
 (C)reflect the eligible entity’s understanding of the dynamics of domestic violence, dating violence, sexual assault, or stalking.
 (3)Rules of constructionNothing in this subsection shall be construed to require— (A)domestic violence victims to participate in the criminal justice system in order to receive services; or
 (B)eligible entities receiving a grant under this section to breach client confidentiality. (c)Use of fundsGrants awarded under this section may only be used for programs that provide—
 (1)emergency and transitional pet shelter and housing assistance, including assistance with respect to any construction or operating expenses of newly developed or existing emergency and transitional pet shelter and housing (regardless of whether such shelter and housing is co-located at a victim service provider or within the community);
 (2)short-term pet shelter and housing assistance, including assistance with respect to expenses incurred for the temporary shelter, housing, boarding, or fostering of the pets of domestic violence victims and other expenses that are incidental to securing the safety of such a pet during the sheltering, housing, or relocation of such victims;
 (3)support services designed to enable a domestic violence victim who is fleeing a situation of domestic violence, dating violence, sexual assault, or stalking to—
 (A)locate and secure safe housing with their pet or safe accommodations for their pet; or (B)provide the victim with pet-related services, such as pet transportation, pet care services, and other assistance; or
 (4)for the training of relevant stakeholders on— (A)the link between domestic violence, dating violence, sexual assault, or stalking and the abuse and neglect of pets;
 (B)the needs of domestic violence victims; (C)best practices for providing support services to such victims;
 (D)best practices for providing such victims with referrals to victims’ services; and (E)the importance of confidentiality.
 (d)Grant conditionsAn eligible entity that receives a grant under this section shall, as a condition on such receipt, agree—
 (1)to be bound by the nondisclosure of confidential information requirements of section 40002(b)(2) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(b)(2)); and
 (2)that the entity shall not condition the receipt of support, housing, or other benefits provided pursuant to this section on the participation of domestic violence victims in any or all of the support services offered to such victims through a program carried out by the entity using grant funds.
				(e)Duration of assistance provided to victims
 (1)In generalSubject to paragraph (2), assistance provided with respect to a pet of a domestic violence victim using grant funds awarded under this section shall be provided for a period of not more than 24 months.
 (2)ExtensionAn eligible entity that receives a grant under this section may extend the 24-month period referred to in paragraph (1) for a period of not more than 6 months in the case of a domestic violence victim who—
 (A)has made a good faith effort to acquire permanent housing for their pet during such 24-month period; and
 (B)has been unable to acquire such permanent housing within such period. (f)Report to the SecretaryNot later than one year after the date on which an eligible entity receives a grant under this section and each year thereafter, such entity shall submit to the Secretary of Agriculture a report. Such report shall contain, with respect to assistance provided by such entity with respect to pets of domestic violence victims using grant funds received under this section, information on—
 (1)the number of pets provided such assistance; and (2)the purpose, amount, type of, and duration of such assistance.
				(g)Report to Congress
 (1)Reporting requirementNot later than November 1 of each even-numbered fiscal year, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (f).
 (2)Availability of reportThe Secretary of Agriculture shall transmit a copy of the report submitted under paragraph (1) to— (A)the Office on Violence Against Women of the Department of Justice;
 (B)the Office of Community Planning and Development at the Department of Housing and Urban Development; and
 (C)the Administration for Children and Families at the Department of Health and Human Services. (h)Authorization of appropriations (1)In generalThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2016 through 2020.
 (2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, technical assistance, salaries, and administrative expenses.
 (i)DefinitionsIn this section: (1)Domestic violence victim definedThe term domestic violence victim means a victim of domestic violence, dating violence, sexual assault, or stalking.
 (2)Eligible entityThe term eligible entity means— (A)a State;
 (B)a general unit of local government; (C)an Indian tribe; or
 (D)any other organization that has a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking (as determined by the Secretary), including—
 (i)a domestic violence and sexual assault victim service provider; (ii)a domestic violence and sexual assault coalition;
 (iii)a community-based and culturally specific organization; (iv)any other nonprofit, nongovernmental organization; and
 (v)any organization that works directly with pets and collaborates with any organization referred to in clauses (i) through (iv), including—
 (I)an animal shelter; and (II)an animal welfare organization.
 4.Sense of CongressIt is the sense of Congress that States should encourage the inclusion of protections against violent or threatening acts against the pet of the person in domestic violence protection orders.
		
